DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A-1 and B-3 in the reply filed on 8 November 2021 is acknowledged.
Claims 12-13 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 November 2021.
Claims 1-27 are pending in the application.
Claims 1-11, 14-22, and 25-27 are examined in the instant Office action.

Information Disclosure Statements
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 14-22, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-11, 14-22, and 25 are drawn to methods, claim 26 is drawn to an apparatus, and claim 27 is drawn to a non-transitory computer-readable medium.  The claim(s) recite(s) the mental steps of acquiring environmental, genetic and epigenetic data, and analyzing the similarities between two organisms. Claim 3 recites the mental step of analyzing expression levels.  Claim 9 recites the mental step of searching based on genetic, environmental, and epigenetic data.  Claim 10 recites the mental step of analyzing a baseline change.  Claims 14-15 and 17 recite the mathematical limitation of clustering genetic information.  Claim 20 recites the mental step of outputting an illness state of the organism.  Claim 21 recites the mental step of predicting the health or illness state of an organism.  Claim 22 recites the mental step of identifying an illness state.  Claim 25 recites the mental step of proposing a lifestyle plan.  This judicial exception is not integrated into a practical application because the fact pattern of the instant set of claims is not analogous to a fact pattern of a set of claims found to have a practical application as set forth in MPEP Section 2106.04. The claim(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


35 U.S.C. 103 Rejection #1:
Claims 1-4, 6-10, 20-22, and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. [US PGPUB 2010/0144836].
Claim 1 recites a biological information processing method.  The method comprises acquiring environmental information associated with an environmental condition of a first organism.  The method comprises acquiring genetic information associated with the genetic sequence of the first organism.  The method comprises acquiring epigenetic information associated with a temporal change of epigenetic modification in the first organism.  The method comprises analyzing similarity between the first organism and a second organism  associated with the acquired environmental, genetic, and epigenetic data.

Claim 27 recites similar subject matter to claim 1, except as a non-transitory computer readable medium.
The document of Van Engeland et al. studies methods for detecting epigenetic modifications [title].  The abstract of Van Engeland et al. teaches that detecting epigenetic modifications on a specific set of gene sequences is used as a technique for detecting the onset of certain cancers.  Paragraph 104 of Van Engeland et al. teaches that analysis of epigenetic modifications of gene sequences is conducted under certain environmental conditions.
While Van Engeland et al. does not compare a first organism to a second organism, the ability to classify a patient as diseased using epigenetics, genetics, and environmental conditions signifies that the control (i.e. non-diseased) epigenetic, genetic, and environmental patient data is also known.

With regard to claim 2, paragraph 4 of Van Engeland et al. teach that epigenetic modifications includes DNA methylation and histone modification.

With regard to claim 3, it is interpreted that the epigenetic modifications indicative of disease in Van Engeland et al. are temporal in that the modifications only occur during the time that the organism is diseased.

With regard to claims 4 and 8, paragraph 20 of Van Engeland et al. teaches that the sample comprises blood.

	With regard to claims 6-7, paragraph 571 of Van Engeland et al. teaches polymorphisms in the form of SNPs.

With regard to claim 9, the abstract of Van Engeland et al. teaches that detecting epigenetic modifications on a specific set of gene sequences is used as a technique for detecting the onset of certain cancers.  Paragraph 104 of Van Engeland et al. teaches that analysis of epigenetic modifications of gene sequences is conducted under certain environmental conditions.

With regard to claim 10, the baseline state is indicative of the epigenetic, genetic, and environmental data of the control (i.e. non-diseased) sample.

With regard to claims 20-22, while Van Engeland et al. teaches epigenetic, genetic, and environmental data for a diseased patient, it order for this classification of a patient as diseased occurs, the control (i.e. non-diseased) genetic, epigenetic, and environmental data must also be known for comparison.

	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the diseased genetic, epigenetic, and environmental data of Van Engeland et al. to include control genetic, epigenetic, and environmental data because in order for a patient of be classified as diseased based on a set of data, the 

35 U.S.C. 103 Rejection #2:
Claims 5, 11, 16, 18-19, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. as applied to claims 1-4, 6-10, 20-22, and 26-27 above, in further view of Avinash et al. [US PGPUB 2004/0122708 A1; on IDS].
Claim 5 is further limiting wherein the epigenetic modification is related to blood glucose levels.
Claim 11 is further limiting wherein the baseline change is irreversible.
Claim 16 and 18 are further limiting comprising a database including personal information that is encrypted.
Claim 19 is further limiting wherein the environmental information comprises diet and exercise.
Claim 25 is further limiting comprises proposing a life style plan to the patient.
Van Engeland et al. makes obvious classifying a patient based on genetic, epigenetic, and environmental data, as discussed above.
Van Engeland et al. does not teach the additional data sources and constraints of the recited claims.
The document of Avinash et al. studies medical data analysis method and apparatus incorporating in vitro test data [title].  Paragraphs 97 and 158-165 of Avinash et al. teach the role of blood glucose levels in assessing a disease state.  Paragraph 87 
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic, epigenetic, and environmental data of Van Engeland et al. to include the additional, more specific data of Avinash et al. wherein the motivation would have been that the additional data facilitates sample classification [paragraphs 97, 158-165, and 269 of Avinash et al.].

35 U.S.C. 103 Rejection #3:
Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. as applied to claims 1-4, 6-10, 20-22, and 26-27 above, in further view of Imoto et al. [US PGPUB 2003/0219764 A1; on IDS].
Claims 14-15 are further limiting comprising clustered comparison using genetic information.
Van Engeland et al. makes obvious classifying a patient based on genetic, epigenetic, and environmental data, as discussed above.
Van Engeland et al. does not teach clustered comparisons using genetic data.
The document of Imoto et al. studies biological discovery using gene regulatory networks generated from multiple-disruption expression libraries [title].  Paragraphs 216-220 of Imoto et al. teaches clustering of genetic data for further analysis.


35 U.S.C. 103 Rejection #4:
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. in view of Avinash et al. as applied to claims 1-11, 16, 18-22, and 25-27 above, in further view of Imoto et al. [US PGPUB 2003/0219764 A1; on IDS].
Claim 17 is further limiting comprising clustered comparison using genetic information.
Van Engeland et al. and Avinash et al. make obvious classifying a patient based on genetic, epigenetic, and environmental data, as discussed above.
Van Engeland et al. and Avinash et al. do not teach clustered comparisons using genetic data.
The document of Imoto et al. studies biological discovery using gene regulatory networks generated from multiple-disruption expression libraries [title].  Paragraphs 216-220 of Imoto et al. teaches clustering of genetic data for further analysis.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic, epigenetic, and environmental data of Van Engeland et al. and Avinash et al. to include the clustering of genetic data of Imoto et al. 

Related Prior Art
	The document of Foekens et al. [US PGPUB 2006/0024684] teaches prognostic markers for prediction of treatment response and/or survival of breast cell proliferative disorder patients [title].  While Foekens et al. also analyzes genetic, epigenetic, and environmental data, Foekens et al. studies the data after treatment occurs to determine treatment efficacy.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	26 January 2022